     Case 2:21-cv-03024-JGB-KS Document 5 Filed 06/11/21 Page 1 of 2 Page ID #:127




 1
 2
 3
 4
                                                                      JS-6
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      DANIEL HARPER,                    ) NO. CV 21-3024-JGB (KS)
11                 Plaintiff,           )
12          v.                          )
                                        )
13    JENNIFER HEINISCH,                ) ORDER AND JUDGMENT OF DISMISSAL
14                    Defendants.       )
      _________________________________ )
15
16
17          On April 5, 2021, Plaintiff, a California state prisoner proceeding pro se, filed a civil

18    rights complaint against lawyer Jennifer Heinisch for representations she made to the court in

19    her role as Deputy Attorney General and counsel for the California Department of Corrections

20    and Rehabilitation. (Dkt. No. 1.) Plaintiff did not pay the filing fee or submit a request to

21    proceed in forma pauperis (“IFP). (Dkt. No. 2.)

22
23          On April 26, 2021, more than three weeks after Plaintiff filed his complaint without

24    paying the filing fee or requesting to proceed IFP, the Court ordered Plaintiff to show cause,

25    no later than May 12, 2021, why the action should not be dismissed for failure to pay the filing

26    fee or obtain authorization to proceed without prepayment of the fee. (Dkt. No. 4 at 1-2.) The

27    Court also informed Plaintiff that the complaint was subject to dismissal for failure to state a

28

                                                    1
Case 2:21-cv-03024-JGB-KS Document 5 Filed 06/11/21 Page 2 of 2 Page ID #:128
